M. F. Cavanagh, J.
We agree with the conclusion reached by Judge Mackenzie in her concurring opinion and refer the reader to her opinion for a thorough representation of the facts. We feel it necessary, however, to employ an approach different from that of Judge Mackenzie in reaching that conclusion.
As recognized by Judge Mackenzie, the parties’ differences stem from their conflicting interpretations of the meaning of the word "territory” as it is used in the sixth sentence of § 5 of the state boundary commission act. MCL 123.1001 et seq.; MSA 5.2242(1) et seq. We, too, note that the term is arguably ambiguous if the reader contemplates that it could refer to the end result, i.e., the city seeking the annexation combined with the land area to be annexed, or, simply, the land area to be annexed. However, if the Legislature intended the latter interpretation, it could have simply added to the word, "territory”, the single word "sought”, or the phrase, "sought to be annexed”, or some such similar effective description. We are persuaded that to adopt the construction urged by the plaintiff township would be to adopt an overly narrow and constrained meaning of the term, especially in light of other statutory provisions.
Section 11a of the boundary commission act vests jurisdiction in the commission "over petitions or resolutions for annexation as provided in section 9 of Act No. 279 of the Public Acts of 1909, as amended”. MCL 123.1011a; MSA 5.2242(lla). Section 9 directs, in its second sentence, that, "The district to be affected by every such proposed incorporation, consolidation or change of bounda*243ries shall be deemed to include the whole of each city, village or township from which territory is to be taken or to which territory is to be annexed”. MCL 117.9(1); MSA 5.2088(1). Section 9 then describes: (1) how the commission shall process annexation requests according to the provisions of the boundary commission act, MCL 117.9(2); MSA 5.2088(2); (2) how approval of the annexation of an area where more than 100 persons reside is subject to a referendum under specified conditions, MCL 117.9(5); MSA 5.2088(5); and (3), that annexation of territory from a township to a home rule city must follow the provisions of § 9 so long as 1968 PA 191 is in effect. MCL 117.9(11); MSA 5.2088(11). Midland is a home rule city.
The sixth sentence of § 5 of the boundary commission act states that, "If a municipal boundary adjustment involves territory lying in more than one county, the county members of the county in which the greater part of the territory to be included within the adjusted boundaries lies shall serve on and be voting members of the commission”. MCL 123.1005; MSA 5.2242(5). Two definitions included in that act are pertinent to the foregoing sentence, viz., " 'adjusted boundaries’ means the total area that would be encompassed by a municipality if a municipality boundary adjustment is approved as proposed in a petition or resolution”, MCL 123.1001(a); MSA 5.2242(l)(a) and " 'municipal boundary adjustment’ means * * * the annexation of territory to a city where the commission has jurisdiction over annexation proceedings”. MCL 123.1001(e); MSA 5.2242(l)(e). When these definitions are substituted into the sixth sentence and one recalls the directive that the "affected districts” include the whole of each city or township being considered, the ambiguity which plaintiff propounds loses credence. The *244meaning of the contested sentence is plain, i.e., the county members who sit on the commission shall be chosen from that county which has the larger proportion of the total territory encompassed by the proposed boundaries. We agree with the importance of Judge Mackenzie’s observation that neither county will lose any territory as a result of the annexation proceedings. Romeo Homes, Inc v Commissioner of Revenue, 361 Mich 128, 135; 105 NW2d 186 (1960). A case that concerned a nearly identical factual context and that relied upon similar language in an earlier version of the home rule cities act interpreted the statute in an analogous manner. Warren Products, Inc v Northville, 356 Mich 481; 96 NW2d 764 (1959).
The reasoning of the trial judge in setting aside the commission’s order is appealing, but superfluous, since "The Legislature is free to change city, village and township boundaries at will * * * [and] no governmental authority or person has any legal right in the boundaries of a city, village or township”. Midland Twp v State Boundary Comm, 401 Mich 641, 664-674; 259 NW2d 326 (1977), lv den 435 US 1004; 98 S Ct 1873; 56 L Ed 2d 386 (1978). Rather than attempting to discern the logic behind the legislation here involved, "* * * the judiciary ought to be especially circumspect in reviewing commission rulings and determinations”. Midland Township, supra, p 674.
Therefore, the decision of the lower court is reversed and the cause remanded for determination of the remaining issue. No costs, a public question being involved.
M. J. Kelly, P.J., concurred.